Motion granted. ’
Per Curiam:
We think that an allowance to each commissioner of $1,250, in addition to the sum allowed upon the previous application, would, under the circumstances, bereasonable. This sum is proportionately less than that previously awarded. At that time, however, it was expected that the fees of the commissioners would be paid by purchasers of the franchise. That nope is now dissipated and the expense is to be borne by the city. It is to be borne, too, without corresponding value, for the new commission undoubtedly resulted, from the failure of its predecessor to realize the objects for which it was created. As Mr. Spencer resigned in the month of June, 1893, the sum awarded should be apportioned between himself and his successor. We think that a fair apportionment would be an allowance to Mr. Spencer of $820, and to Mr. Porter of $430. An allowance of $1,250, in addition to the previous allowance of $5,000, is accordingly made to each of the following commissioners: Messrs. Steinway, Starin, Inman and Bushe. An allowance of $820, in addition to the previous allowance of $5,000, is made to Mr. Spencer. And an allowance of $430 is made to Commissioner
Porter. Present—Van Brunt, P. J., Follett and Barrett, JJ.